Name: 2000/419/EC: Commission Decision of 29 June 2000 concerning certain protection measures relating to Newcastle disease in Italy (notified under document number C(2000) 1738) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  Europe;  health;  animal product
 Date Published: 2000-06-30

 Avis juridique important|32000D04192000/419/EC: Commission Decision of 29 June 2000 concerning certain protection measures relating to Newcastle disease in Italy (notified under document number C(2000) 1738) (Text with EEA relevance) Official Journal L 158 , 30/06/2000 P. 0083 - 0084Commission Decisionof 29 June 2000concerning certain protection measures relating to Newcastle disease in Italy(notified under document number C(2000) 1738)(Text with EEA relevance)(2000/419/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and, in particular, Article 10(4) thereof,Whereas:(1) Several outbreaks of Newcastle disease have occurred in various regions of Italy since 5 May 2000.(2) Measures to control Newcastle disease are given in Council Directive 92/66/EEC of 5 September 1992 introducing Community measures for the control of Newcastle disease(3).(3) Additional control and protection measures have been established by the Italian authorities with the "Ordinanza del Presidente della Giunta Regionale dell'Emilia-Romagna No 210 del 18 Maggio 2000" in the provinces of Bologna, Ferrara, Forli-Cesena, Ravenna and Rimini in the region of Emilia-Romagna.(4) These measures must stay in place at least until the disease situation concerning Newcastle disease is reviewed at the meeting of the Standing Veterinary Committee scheduled for 4 and 5 July 2000.(5) The disease situation is liable to endanger the flocks in other parts of the Community in view of trade in live poultry and hatching eggs thereof.(6) Vaccination is an effective tool to control Newcastle disease; therefore a vaccination programme should be established by Italy and only vaccinated poultry and hatching eggs thereof should be dispatched to other Member States.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Italy shall present to the Commission a vaccination programme against Newcastle disease for live poultry before 1 July 2000. The programme shall include information on:(a) the territory, where vaccination shall be carried out;(b) the species of poultry, which shall be vaccinated and the timetable to be applied;(c) the characteristics, the composition and the way of application of the vaccines to be used;(d) the vaccination schemes for the different categories of poultry;(e) the monitoring measures to ensure that proper vaccination has been carried out;(f) the restrictions to be applied to movements of birds in relation to the implementation of the vaccination programme to prevent spread of disease;(g) the flow of information established between the local authorities, the National Reference Laboratory and the Central Veterinary Authority.Article 2Italy shall ensure that only vaccinated live poultry and hatching eggs derived from vaccinated flocks are allowed to leave the Italian territory for intra-Community trade.Article 3The following words shall be included in the relevant animal health certificates used for intra-Community trade in hatching eggs and live poultry:- The hatching eggs are derived from flocks, which have been vaccinated under official control in accordance with Decision 2000/419/EC.- The poultry has been vaccinated under official control in accordance with Decision 2000/419/EC.Article 4This Decision shall apply until 15 July 2000.Article 5This Decision is addressed to the Member States.Done at Brussels, 29 June 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 260, 5.9.1992, p. 1.